DETAILED ACTION
This office action is in response to application 16/864,257 filed on 05/01/2020.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject matter
Claims 4-5, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes that consistent with paragraph [0031] a scan is interpreted to be a process of receiving a codeword, inserting and/or removing data at a given location N, creating an adjusted codeword, and determining an error rate of the adjusted codeword.   For example, per paragraph [0031] of the instant application describes a step size of four bits may represent scanning the first bit and skipping bits 2-4, thus scanning or reading bits 1, 5, 9, etc..   Thus a step size is an indication of the number of bits to skip plus 1, in this case skipping 3+1 bits.
As noted above and in the rejection below, examiner has found art that scans the codeword on a bit level, thus with a step size of 1 bit.   And examiner has found art that teaches the data may have a plurality of sync patterns and those sync patterns may segment the code word into a plurality of sections, where each of the sections identified as needed 
However, examiner has not found the process of using a skip size > 1 to sample bits along the codeword, and then using the results of that sample to estimate the approximate location of inserted or deleted text and then, based on the inserted/deleted position in the sample bits to search near the minimum syndrome weight.   Thus In the example above, perform three calculations by inserting/removing bits at 1, 5, and 9 to compute a syndrome weight.   Pick the bit location that results in the minimum syndrome weight (for example at bit 1), and then search near that bit to see if a neighboring bit such as inserting/deleting a bit at bit 2 instead of bit 1 results in a yet smaller syndrome weight.
Examiner notes Wang et al, US 2020/0252079 A1 discloses using a syndrome weight to determine if a codeword is in error, and if in error, vary the voltage levels to correct the error.   While this discloses the general concept of using syndrome weights in a bit by bit search to locate a source of error.  However, the errors of this disclosure are based on invalid voltages applied to the data and searching for the appropriate voltage to correct the received codeword.
See also Sharon et al. US 20170271031 A1) discloses the general concept of a two phase approach using syndrome weights, where the first pass performs a gross phase and a fine grain phase.   However this is performed using an application of gross and subsequent fine grain application applying a variety of voltages –versus- course grain and fine grain bit step sizes as applied to inserting and deleting bits into a codeword.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 14-18 are rejected under U.S.C 103 as being unpatentable over Chaichanavong (Chaichanavong et al., US 8,181,084 B1) in view of Hou (Hou et al., US 2009/0106626 A1).

Regarding claim 1, Chaichanavong teaches receive a skewed codeword (Chaichanavong, column 2, lines 25-30, and column 2, line 36 through column 3, line 2 that discloses a source bit-string that may have bits erroneously inserted or deleted which is an example of a skewed codeword) ..., scan the skewed codeword by inserting or removing a quantity of bits at different locations in the skewed codeword (Chaichanavong, column 2, lines 25-30, and column 2, line 36 through column 3, line 2 that discloses the system may insert or remove bits in the source bit-string to create an altered vector of bits.)
and determining resulting syndrome weights of the skewed codeword, determine an adjusted codeword by inserting or removing the quantity of bits at one of the different locations in the skewed codeword (Chaichanavong, column 2, lines 25-30, and column 2, line 36 through column 3, line 2 that discloses the system may insert or remove bits in the source 
which results in a smallest syndrome weight, (Chaichanavong, column 2, lines 25-30, and column 2, line 36 through column 3, line 2 that discloses the system may insert or remove bits in the source bit-string to create an altered vector of bits and the altered vector of bits is evaluated to compute the number of violated parity check equations and compares this against the number of violated parity check equations associated with a threshold number of violated parity check equations.   Chaichanavong, column 6, lines 56-59 discloses that the bit positions corresponding to the smallest number of violated parity check equations may be where the deletion occurred, thus suggests the threshold number of violated parity check equations would be the smallest number of violated parity check equations.   See also Chaichanavong claim 2 and Chaichanavong column 5, lines 7-20 that discloses this is an example of a syndrome weight calculation.)
and decode the adjusted codeword.  (Chaichanavong, column 2, lines 5-11 discloses that once the insertion or deletion position is determined the decoder will decode this data based on this knowledge)
Chaichanavong teaches an interactive approach using LDPC code to detect the insertion or deletion of bits in a bit string.  However, Chaichanavong does not explicitly teach that this functionality is incorporated into a memory controller.  Thus Chaichanavong does not explicitly teach A memory controller, comprising: a memory interface configured to interface with a non-volatile memory; and a controller circuit configured to: receive a skewed codeword read from the non-volatile memory. 
Hou, of a similar field of endeavor, further discloses A memory controller, (Hou [0121] discloses the disclosed subject matter controls a computer to implement the disclosed subject matter.  Hou [0121] discloses the system being controlled is a memory system.)
comprising: a memory interface configured to interface with a non-volatile memory; (Hou [0027] discloses memory 102 can include non-volatile memory.)
and a controller circuit configured to: receive a skewed codeword read from the non-volatile memory (Hou [0027] discloses the memory may be read from memory 102 and then later written to memory 102.). 
Chaichanavong and Hou are in a similar field of endeavor as both relate to discovering and correcting data errors using low-density parity-check codes associated with the data being checked.  Thus it would have been obvious to apply the low density parity check code (LDPC) for memory as described by Hou into the LPDC error detection and correction technique of Chaichanavong.   One would be motivated to do so since protecting memory with iterative LDPC code (Hou [0049] and [0050]) was shown to outperform a variety of various error recovery techniques such as the Reed-Solomon (RS) code and Bose-Chaudhuri-Hocquenghem (BCH) code.  Hou [0049] and [0050] discloses an iterative LDPC code can be attractive for non-volatile memory devices from a performance perspective.)
The reasons for obvious to combine Hou into Chaichanavong for claims 2-7 are the same as set forth in claim 1 above.


Regarding claim 2, the combination of Chaichanavong and Hou discloses all of the limitations of claim 1 above.  Chaichanavong further discloses wherein, to scan the skewed codeword, the controller circuit is further configured to scan the skewed codeword until the resulting syndrome weight of the skewed codeword is below a decoding threshold.  (Chaichanavong, column 2, lines 25-30, and column 2, line 36 through column 3, line 2 that discloses the system may insert or remove bits in the source bit-string to create an altered vector of bits and the altered vector of bits is evaluated to compute the number of violated parity check equations and compares this against the number of violated parity check equations associated with a threshold number of violated parity check equations, where a threshold number of violated parity check equations is an example of a syndrome weight below a decoding threshold. See also Chaichanavong claim 2.   See also Chaichanavong, column 6, lines 63-67 that explicitly discloses the bit position of the error may be determined by the first bit position found corresponding to the number of violated parity check equations being less than a threshold.)


Regarding claim 3, the combination of Chaichanavong and Hou discloses all of the limitations of claim 1 above.  Chaichanavong further discloses wherein, to scan the skewed codeword, the controller circuit is further configured to scan the skewed codeword in first-sized steps that are larger than one bit. (Examiner notes that a first-sized step may be a number of bits to skip when determining a syndrome weight.  Chaichanavong column 13, lines 


Regarding claim 6,  the combination of Chaichanavong and Hou discloses all of the limitations of claim 1 above.  Chaichanavong further discloses wherein the skewed codeword is a first skewed codeword read from a first memory unit of the non-volatile memory, wherein the adjusted codeword is a first adjusted codeword, and wherein the controller circuit is further configured to: receive a second skewed codeword read from a second memory unit of the non-volatile memory, wherein the second memory unit follows the first memory unit, determine a second adjusted codeword by inserting or removing the quantity of bits at a location of a most significant bit in the second skewed codeword, and decode the second adjusted codeword.  (Examiner notes that, consistent with paragraph [0035] of the instant application, ‘a second skewed codeword read from a second memory unit of the non-volatile memory, wherein the second memory unit follows the first memory unit’ may be interpreted 


Regarding claim 7, the combination of Chaichanavong and Hou discloses all of the limitations of claim 1 above.  Chaichanavong further discloses wherein the quantity of bits includes more than one bit.  (Chaichanavong, FIG. 4B and supporting paras column 12, line 59 to column 13 12 discloses a sync pattern used to identify the number of insertions or deletions in the received vector.   Thus Chaichanavong would insert up to the number of insertions or deletions (which may be more than one bit) identified by the sync pattern.  See also Chaichanavong, column 9, lines 56-61 that discloses the system identifies the bit position where the insertion or removal is determined if the number of violated parity check equations (i.e. the syndrome weight) is less than a threshold.   Thus the system would identify the bit position less than a threshold after inserting up to the number of insertions or deletions in the received 


Regarding claim 8, the combination of Chaichanavong and Hou discloses all of the limitations of claim 1 above.  Chaichanavong further discloses wherein to scan the skewed codeword, the controller circuit is further configured to scan the skewed codeword in steps of one bit.(Chaichanavong FIGs 3A and 3B, most notable elements 301, 302, 305, 306, 311, 312, 315, and 315 that processing (i.e. scans) the codeword that shows the codeword is processed for every bit, thus discloses processing in septs of one bit.)


Regarding claim 9,  Chaichanavong discloses A method, (Chaichanavong [Abstract] discloses the solution may be a system and method) 
Hou of a similar field of endeavor, further discloses comprising: receiving, with a controller circuit, a skewed codeword (Hou [0078] discloses the memory device may be implemented in a single integrated-circuit chip, thus the controller that controls the algorithm of Chaichanavong may be an integrated-circuit chip and a controller circuit may receive a skewed codeword)
The remainder of claim 9 recites limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.


Regarding claim 10, the combination of Chaichanavong and Hou discloses all of the limitations of claim 9 above.
The remainder of claim 10 recites limitations described in claim 2 above, and thus are rejected on the teachings and rationale as described in claim 2 above.


Regarding claim 11, the combination of Chaichanavong and Hou discloses all of the limitations of claim 9 above.
The remainder of claim 11 recites limitations described in claim 3 above, and thus are rejected on the teachings and rationale as described in claim 3 above.


Regarding claim 14, the combination of Chaichanavong and Hou discloses all of the limitations of claim 9 above.
The remainder of claim 14 recites limitations described in claim 6 above, and thus are rejected on the teachings and rationale as described in claim 6 above.


Regarding claim 15, the combination of Chaichanavong and Hou discloses all of the limitations of claim 9 above.



Regarding claim 16, the combination of Chaichanavong and Hou discloses all of the limitations of claim 9 above.
The remainder of claim 16 recites limitations described in claim 8 above, and thus are rejected on the teachings and rationale as described in claim 8 above.


Regarding claim 17, Chaichanavong discloses An apparatus (Chaichanavong column 3, lines 50-53 that discloses System 100 implements the solution and Chaichanavong column 4, lines 12 that discloses the system may be a hard disk, CD, or DVD storage medium which is an example of an apparatus.
The remainder of claim 17 recites limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.


Regarding claim 18, the combination of Chaichanavong and Hou discloses all of the limitations of claim 17 above.
The remainder of claim 18 recites limitations described in claim 2 above, and thus are rejected on the teachings and rationale as described in claim 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
 US 8,935,600 by Varnica et al – most notably column 6, lines 1-20 that discloses that errors from a previous  error analysis will inform the current error analysis/recover.

Pierson US 2018/0173422 A1 – most notably [0251]-[00252] discloses uses syndromes to validate data read is correct.

Chase et al., US 4,357,702 - most notably column 3 lines 38-51 that discloses testing codewords on a bit by bit basis, shift the codeword 1 bit, and searching for a valid code.

Goldenberg et al., US 2017/0257118 A1 - most notably [0100]  that discloses a syndrome weight associated with data may be an indication of the estimated number of errors based on the unsatisfied checks associated  a portion of data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138